Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Carpenter et al. (US 8353351), the WIPO document to Halliburton Energy Services (WO 2015/147806 A1) and Cao et al. (US 2020/00149654), as discussed in the action dated 4/13/22.
The prior art of record fails to disclose, alone or in combination, the key features of “the first pressure safety valve comprising: a first piston that extends perpendicularly with respect to the linear fluid conduit, and a first valve disk that extends axially from the first piston into the linear fluid conduit, wherein the first pressure safety valve is configured to open at a first set pressure that acts directly on the first valve disk to move the first valve disk out of the linear fluid conduit” and “a second piston that extends perpendicularly with respect to the linear fluid conduit, and a second valve disk that extends axially from the second piston into the linear fluid conduit, wherein the second pressure safety valve is configured to open at a second set pressure that acts directly on the second valve disk to move the second valve disk out of the linear fluid conduit” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the first pressure safety valve comprising: a first piston that extends perpendicularly with respect to the linear fluid conduit, and a first valve disk that extends axially from the first piston into the linear fluid conduit; providing a second pressure safety valve in fluid connection and in series with the first pressure safety valve within the flow passage, the second pressure safety valve comprising: a second piston that extends perpendicularly with respect to the linear fluid conduit, and a second valve disk that extends axially from the second piston into the linear fluid conduit” and “communicating the fluid through the first pressure safety valve to the second safety valve to exert a second pressure directly on the second valve disk; and lifting the second valve disk out of the linear fluid conduit in response to the second pressure” in combination with the other limitations currently presented in the combination of claim 7.
The prior art of record fails to disclose, alone or in combination, the key features of “the first poppet-style pressure safety valve comprising: a first piston that extends perpendicularly with respect to the linear fluid conduit, and a first valve disk that extends axially from the first piston into the linear fluid conduit, wherein the first poppet-style pressure safety valve is configured to open at a first set pressure that acts directly on the first valve disk to move the first valve disk out of the linear fluid conduit; and a second poppet-style pressure safety valve positioned within the fluid passage, fluidically connected in series with the first poppet-style pressure safety valve” and “a second piston that extends perpendicularly with respect to the linear fluid conduit, and a second valve disk that extends axially from the second piston into the linear fluid conduit, wherein the second pressure safety valve is configured to open at a second set pressure that acts directly on the second valve disk to move the second valve disk out of the linear fluid conduit, wherein the second set pressure is greater than the first set pressure” in combination with the other limitations currently presented in the combination of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676